UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4651


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN COLWETH GARNER, JR., a/k/a Spoke,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:10-cr-00079-BO-1)


Submitted:   March 28, 2013                 Decided:   April 4, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dhamian A. Blue, BLUE STEPHENS & FELLERS LLP, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin Colweth Garner, Jr., pled guilty to conspiracy

to distribute and possess with intent to distribute fifty grams

or more of cocaine base and five kilograms or more of cocaine,

21    U.S.C.    §    846    (2006),       and    conspiracy         to    launder          monetary

instruments, 18 U.S.C. § 1956(h) (2006).                              The district court

granted the Government’s motion for a downward departure based

on    Garner’s        substantial         assistance          and     imposed          a    below-

Guidelines sentence of 330 months’ imprisonment.                                     On appeal,

Garner’s       attorney         filed     a     brief     pursuant             to    Anders           v.

California,         386    U.S.    738    (1967),      stating       that,      in    his        view,

there   are     no    meritorious         grounds      for    appeal       but       questioning

whether (1) the district court sufficiently complied with Fed.

R.    Crim.    P.    11    in     accepting      Garner’s      guilty          plea;       (2)    the

appellate waiver in the plea agreement is valid; and (3) the

district       court       erred    in     imposing       a    four-level            sentencing

enhancement for Garner’s leadership role in the offense.                                     Garner

has    filed    a    pro    se     supplemental        brief     also      challenging             the

enhancement         for    his     role    in    the    offense,          as    well        as    the

sentencing court’s drug quantity determination and imposition of

enhancements         for    obstruction         of   justice        and   possession             of    a

firearm.       The Government has not filed a response.                         We affirm.

               Prior to accepting a guilty plea, the district court

must conduct a plea colloquy in which it informs the defendant

                                                2
of, and determines that the defendant understands: the nature of

the   charges       to    which   he    is   pleading       guilty,    any    mandatory

minimum penalty, the maximum possible penalty, and the rights he

is relinquishing by pleading guilty.                 Fed. R. Crim. P. 11(b)(1);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Additionally,         the      district      court    must      ensure       that    the

defendant’s plea was voluntary and did not result from force,

threats, or promises not contained in the plea agreement.                           Fed.

R. Crim. P. 11(b)(2).             Because Garner did not move to withdraw

his guilty plea in the district court or raise any objections to

the Rule 11 colloquy, we review the colloquy for plain error.

United States v. Martinez, 277 F.3d 517, 524–27 (4th Cir. 2002).

              We find that the district court substantially complied

with Rule 11’s requirements, and committed no error warranting

correction on plain error review.                  We therefore affirm Garner’s

convictions.

              Next,      Garner’s      counsel     questions     the     validity     of

Garner’s appeal waiver.             In his plea agreement, Garner agreed to

waive   his    right      to   appeal    any     sentence    unless    such   sentence

exceeded      the        Sentencing     Guidelines      range         established     at

sentencing.         However, the Government has not sought to enforce

the waiver.         It is this court’s policy not to raise this issue

sua sponte.      United States v. Poindexter, 492 F.3d 263, 271 (4th

Cir. 2007) (stating that, if Anders brief is filed in case with

                                             3
appeal waiver, Government’s failure to respond “allow[s] this

court to perform the required Anders review”); see United States

v. Blick, 408 F.3d 162, 168 (4th Cir. 2005) (stating that, where

Government expressly elects not to raise waiver, this court may

decline to consider it).              Accordingly, by failing to file a

response, the Government cannot enforce the appellate waiver in

Garner’s plea agreement.

          Last,        Garner’s       appellate     counsel    questions        the

reasonableness    of    Garner’s      sentence,     specifically      challenging

the district court’s imposition of a four-level enhancement for

Garner’s role in the offense.            In addition to raising this same

claim, Garner’s pro se supplemental brief also challenges the

sentencing    court’s    drug     quantity   determination     (based     on    the

presentence report) and the sentencing court’s enhancements for

obstruction of justice and possession of a firearm.

          This         court       reviews        Garner’s     sentence         for

reasonableness     under          a    “deferential       abuse-of-discretion

standard.”    Gall v. United States, 552 U.S. 38, 41 (2007).                   This

review entails appellate consideration of both the procedural

and substantive reasonableness of the sentence.                Id. at 51.        In

determining    procedural       reasonableness,       this    court    considers

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, selected a sentence based on clearly erroneous

                                         4
facts, or failed to explain sufficiently the selected sentence.

Id. at 49-51.       If the sentence is free of significant procedural

error,    this     court    reviews       it    for    substantive        reasonableness,

“tak[ing] into account the totality of the circumstances.”                                  Id.

at 51.

             Because Garner withdrew all of his objections to the

presentence report at sentencing, including the claims regarding

drug    quantity,    the     role    in    the       offense    enhancement,          and    the

firearm enhancement, appellate review of these claims is waived.

Generally,       unpreserved       errors       in    sentencing     are    reviewed         for

plain error.         See Fed. R. Crim. P. 52(b); United States v.

Olano, 507 U.S. 725, 731-32 (1993).                         However, a defendant may

waive appellate review of a sentencing error if he raises it and

then knowingly withdraws an objection to the error before the

district court.          See United States v. Horsfall, 552 F.3d 1275,

1283 (11th Cir. 2008) (finding that defendant’s withdrawal of

objection     to    upward       departure          precluded   appellate        review       of

departure); United States v. Rodriguez, 311 F.3d 435, 437 (1st

Cir.     2002)     (“A     party    who        identifies       an   issue,      and        then

explicitly withdraws it, has waived the issue.”).                           An appellant

is precluded from challenging a waived issue on appeal.                                      See

Rodriguez, 311 F.3d at 437.                    Such a waiver is distinguishable

“from    a   situation      in     which    a       party   fails    to   make    a    timely

assertion of a right—what courts typically call a ‘forfeiture,’”

                                                5
id. (quoting Olano, 507 U.S. at 733), which, as noted above, may

be reviewed on appeal for plain error.                  See Olano, 507 U.S. at

733-34.      Because Garner expressly withdrew his objections at

sentencing     to     the     drug     quantity        determination      and     the

enhancements    of    which    he    now       seeks   review,   this     court    is

precluded from considering these issues on appeal.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Garner’s convictions and sentence.                           This

court requires that counsel inform Garner, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Garner requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Garner.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and     argument    would   not    aid    the

decisional process.



                                                                           AFFIRMED




                                           6